


Exhibit 10.1


CIBER, INC.
EMPLOYEE STOCK PURCHASE PLAN
(as amended May 9, 2012)
I.
Purpose

The CIBER, Inc. Employee Stock Purchase Plan (the “Plan”) is intended to provide
eligible employees of CIBER, Inc. and its Affiliated Corporations (collectively,
the “Company”), with an opportunity to acquire a proprietary interest in the
Company through their participation in a plan designed to qualify as an employee
stock purchase plan under Section 423 of the Internal Revenue Code of 1986 (the
“Code”). “Affiliated Corporation” means any “subsidiary corporation” (as such
term is defined in Section 424(f) of the Code) of CIBER, Inc.
II.
Administration

(a) Plan Administrator. The Plan shall be administered by the board of directors
of the Company (the “Board”), which may from time to time delegate all or part
of its authority to a committee (the “Committee”) composed of at least two
members of the Board, all of whom shall be Non-Employee Directors. A
Non-Employee Director is a director who meets the definition of Non-Employee
Director under Rule 16b-3 of the Securities Exchange Act of 1934 (the “1934”).
References herein to the Plan Administrator refer to the Board or, to the extent
the Board delegates its authority to the Committee. The Plan Administrator shall
have full authority to administer the Plan, and to adopt such rules and
regulations for administering the Plan as it may deem necessary in order to
comply with the requirements of Section 423 of the Code. The Plan Administrator
may delegate to an agent or agents any of its responsibilities under the Plan
except its responsibilities to establish the number of shares available for
purchase by employees during any purchase period, the maximum and minimum
percentage of base compensation to be paid by any single employee for the
purchase of stock during any of the periods and its authority to construe and
interpret the provisions of the Plan.
(b) Actions of Plan Administrator. All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith (including
determinations of fair market value) shall be final and binding upon all
Participants, the Company and all other interested persons. No member of the
Plan Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, and all members of
the Plan Administrator shall, in addition to their rights as directors, be fully
protected by the Company with respect to any such action, determination or
interpretation.
III.
Purchase Periods

The first purchase period under the Plan shall commence on January 1, 1995, and
shall terminate on March 31, 1995. Unless otherwise determined by the Plan
Administrator, a purchase period shall commence on the first day of each
succeeding calendar quarter and shall terminate on the last day of each such
quarter. The Plan Administrator may, from time to time, establish purchase
periods with differing commencement dates and durations. In no event, however,
shall a purchase period extend beyond 27 months. No two purchase periods shall
run concurrently.
IV.
Eligibility and Participation

(a)    Except as otherwise expressly provided herein, every employee of the
Company who, on the commencement date of the purchase period, is employed on a
basis which customarily requires not less than 20 hours of service per calendar
week is eligible to participate in the Plan during a purchase period.
(b)    An eligible employee may become a participant in the Plan (a
“Participant”) for a particular purchase period by completing the enrollment
forms prescribed by the Plan Administrator (including a purchase agreement and a
payroll deduction authorization) and filing such forms prior to the commencement
date of the purchase period with the person designated by the Plan
Administrator. No enrollment forms will be accepted from an individual who is
not on the active payroll of the Company on the filing date, unless such
individual is temporarily off the payroll by reason of illness, vacation, jury
duty or other employer‑ approved absence.
V.
Stock Subject to Plan

(a) Common Stock. The stock which is purchasable by Participants shall be the
authorized but unissued or reacquired




--------------------------------------------------------------------------------




Common Stock, par value $.01 per share, of CIBER, Inc. (the “Common Stock”). In
order to have shares available for sale under the Plan, the Company may
repurchase shares of Common Stock on the open market, issue authorized but
unissued stock or otherwise. The maximum number of shares which may be sold to
employees during any single purchase period shall be established by the Plan
Administrator prior to the beginning of the purchase period; provided however,
that the total number of shares which may be sold to employees throughout the
entire duration of the Plan shall not exceed 13,750,000 shares.
(b) Changes in Capital Structure. In the event any change is made to the Common
Stock purchasable under the Plan (whether by reason of merger, consolidation,
reorganization, recapitalization, stock dividend in excess of 10% at any single
time, stock split, combination of shares, exchange of shares, changes in
corporate structure or otherwise), then appropriate adjustments shall be made to
the maximum number of shares purchasable under the Plan, the maximum number of
shares purchasable under any right to purchase stock outstanding under the Plan,
and the number of shares and price per share of stock subject to rights to
purchase stock outstanding under the Plan.
VI.
Purchase of Common Stock

(a) Right to Purchase. An eligible employee who becomes a Participant for a
particular purchase period shall have the right, as of the beginning of the
purchase period, to purchase Common Stock upon the terms and conditions set
forth below and shall execute a purchase agreement embodying such terms and
conditions and such other provisions, not inconsistent with the Plan, as the
Plan Administrator may deem advisable. The maximum number of shares that a
Participant has a right to purchase during a purchase period equals $25,000
divided by the fair market value of a share of Common Stock on the commencement
date of the purchase period. The fair market value of a share of Common Stock
will be determined under the rules of Section VI(b).
(b) Purchase Price Per Share. The purchase price per share shall be nine-five
percent (95%) of the fair market value of a share of Common Stock on the last
day of the purchase period. If the Common Stock is listed on a national stock
exchange or national market system, the fair market value of a share of Common
Stock on any date shall be the officially‑quoted closing sales price (or the
closing bid, if no sales were reported) on such exchange or system on the date
in question. If the Common Stock is not traded publicly, the fair market value
of a share of Common Stock on any date shall be determined, in good faith, by
the Plan Administrator after consultation with outside legal, accounting or
other experts as the Plan Administrator may deem advisable, and the Plan
Administrator shall maintain a written record of its method of determining such
value.
(c) Total Purchase Price. Each Participant shall, for any purchase period, have
the right to purchase Common Stock with a total purchase price equal to a
designated percentage of the Participant's Compensation. A Participant's
“Compensation” for a particular purchase period shall be the amount of the
Participant's base salary or wages, overtime pay and, at the election of the
Participant, bonuses and other incentive payments, that are payable to the
Participant at any time or from time to time during the purchase period. Each
Participant shall designate in his or her purchase agreement the whole
percentage of his or her Compensation the Participant wishes to pay for the
purchase of stock for the particular purchase period, subject to the provisions
set forth below which shall be uniformly applied to all Participants in a
particular purchase period:
(i)    The maximum percentage of a Participant's Compensation which may be paid
for the purchase of stock in a particular purchase period shall be ten percent
(10%); provided, however, that the Plan Administrator shall establish prior to
the beginning of the purchase period a maximum number of shares (subject to
adjustment under Section V(b)) that may be purchased during the purchase period
by each Participant.
(ii)    The minimum percentage of a Participant's Compensation which may be paid
for the purchase of stock in a particular purchase period shall be one percent
(1%).
(iii)    No right to purchase shares under the Plan shall be granted to an
employee if such employee would, immediately after the grant, own stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of CIBER, Inc. or any Affiliated Corporation. An
employee's stock ownership shall be determined under Section 424(d) of the Code
and stock which an employee may purchase under any outstanding options shall be
treated as stock owned by the employee.
Notwithstanding the provisions of paragraphs (i) and (ii), above, the Plan
Administrator may, in its discretion, establish any other maximum and minimum
percentages of Compensation to be paid for stock under the Plan.
(d) Allocation of Available Shares. Should the total number of shares of Common
Stock which may be purchased under the purchase agreements of all Participants
for a particular purchase period exceed the number of shares available for sale
under the Plan, then the Plan Administrator shall make a pro rata allocation of
the available shares and shall notify each Participant of




--------------------------------------------------------------------------------




such allocation.
(e) Payment. Payment of the purchase price for stock under the Plan shall be
effected by means of payroll deductions, which shall begin with the first pay
period, the payment date for which occurs coincident with or immediately
following the commencement date of the relevant purchase period and shall
terminate with the last pay period the payment date for which occurs on or prior
to the last day of the purchase period. Each payroll deduction shall be an
amount equal to the percentage of the Compensation included in that payroll
payment that was designated by the Participant in the Participant's purchase
agreement (subject to termination as provided in Section VI(f)).
(f) Termination of Right to Purchase. A Participant may, at any time on or
before 15 days prior to the last day of the purchase period, terminate his or
her right to purchase stock under the Plan by filing the prescribed notification
form with the Plan Administrator or its delegate. Any amounts deducted from the
Participant's pay or otherwise collected from the Participant by reason of his
or her participation in the Plan for such purchase period shall be refunded
following the end of the purchase period, and no further amounts will be
collected from the Participant (by payroll deduction or otherwise) during the
remainder of the purchase period. A Participant's termination of his or her
right to purchase shall be irrevocable with respect to the purchase period to
which it pertains.
(g) Change of Compensation Percentage. Except as set forth in Section VI(f), a
Participant may not reduce or increase the percentage of the Participant's
Compensation to be paid for shares of Common Stock under the Participant's
purchase agreement during a purchase period.
(h) Termination of Employment. If a Participant ceases to be an employee of the
Company for any reason (including death or retirement) during a purchase period,
the Participant or the Participant's personal representative shall receive a
cash refund of all sums previously collected from the Participant during the
purchase period, as well as any sums carried over from a prior purchase period.
(i) Exercise. Each right to purchase stock under the Plan other than a right to
purchase stock which has been accelerated under the Plan or which has been
previously terminated under the Plan shall be exercised automatically on the
last day of the purchase period for the number of whole shares obtained by
dividing the sum on deposit from the Participant (and not refunded) by the
purchase price per share determined under Section VI(b), but in no event shall
any right to purchase stock under the Plan be exercised for more than the
specified number of shares, if any, (subject to adjustment under Section V(b))
established by the Plan Administrator pursuant to Section VI(c)(i) prior to the
beginning of the purchase period, and the balance shall be at the sole option of
the Company promptly refunded or left on deposit for the ensuing quarterly
period, and in any case refunded after termination. For example, if a
Participant has $100.00 on account and the Company's stock price pursuant to
this paragraph is determined to be $9.00 then eleven (11) shares will be issued
(11 × $9.00) and $1.00 will be left on deposit or refunded as herein stated.
Promptly after the date of exercise of any right to purchase stock under the
Plan, the Participant, or his or her nominee, shall receive, at the Company's
sole option, a physical certificate, an electronic deposit, or such other
evidence of ownership of the purchased shares as the Plan Administrator
determines is reasonable. No more than one certificate or deposit shall be
issued or made pursuant to the exercise of any right to purchase stock under the
Plan.
(j) Rights as Stockholder. A Participant shall have no rights as a stockholder
with respect to shares subject to a right to purchase stock granted under the
Plan until such right to purchase is exercised. No adjustments shall be made for
dividends, distributions or other rights for which the record date is prior to
the date of exercise.
(k) Assignability. No right to purchase stock granted under the Plan shall be
assignable or transferable by a Participant other than by will or by the laws of
the descent and distribution, and during the lifetime of the Participant such
rights to purchase stock shall be exercisable only by the Participant.
(l) Accrual Limitations. No Participant shall be entitled to accrue rights to
purchase stock under this Plan which, when aggregated with purchase rights
accruable by him under other qualified employee stock purchase plans (within the
meaning of Section 423 of the Code) of the Company, would permit such
Participant to purchase more than $25,000 worth of Common Stock (determined on
the basis of the fair market value of such Common Stock on the date the
Participant accrues purchase rights under the Plan) for each calendar year such
purchase rights are at any time outstanding.
(m) Merger or Liquidation of Company. In the event the Company or its
shareholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of sale, merger,
reorganization or liquidation, each Participant may, at the election of the Plan
Administrator, either:
(i)    receive a stock certificate for the number of shares of Common Stock paid
for pursuant to payroll deductions made on behalf of the Participant during the
purchase period up to the day prior to the date of such transaction; or




--------------------------------------------------------------------------------




(ii)    receive a cash refund of all sums previously collected from the
Participant during the purchase period.
(n) No Interest. No interest shall be paid on any monies refunded to
Participants pursuant to the provisions of this Plan.
(o) Withholding. The Company may withhold, or require a Participant to make
other satisfactory arrangements for the payment of, any taxes required by any
law or regulation of any governmental authority, whether federal, state or
local, in connection with the purchase of stock under the Plan or the sale of
such stock that is not held for at least two years after the beginning of the
purchase period during which the stock was purchased. Such withholding may
include all or any portion of any payment or other compensation payable to the
Participant, unless the Participant reimburses the Company for such amount.
(p) Notice of Disposition. Each Participant shall notify the Company in writing
if the Participant disposes of any of the shares purchased pursuant to this Plan
if such disposition occurs within two years from the first day of the purchase
period in which such shares were purchased or within one year from the date on
which the shares were purchased (the “Notice Period”). The Company may, at any
time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company's
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any legend on the certificates.
VII.
Amendment

The Board may from time to time alter, amend, suspend or discontinue the Plan;
provided, however, that no such action shall adversely affect rights and
obligations with respect to rights to purchase stock at the time outstanding
under the Plan; and provided, further, that no such action of the Board may,
without the approval of the stockholders of the Company, increase the number of
shares subject to the Plan or the maximum number of shares for which a right to
purchase stock under the Plan may be exercised (unless necessary to effect the
adjustments required by Section V(b)), extend the term of the Plan, alter the
per share purchase price formula so as to reduce the purchase price per share
specified in the Plan, otherwise materially increase the benefits accruing to
Participants under the Plan or materially modify the requirements for
eligibility to participate in the Plan. Furthermore, the Plan may not, without
the approval of the stockholders of the Company, be amended in any manner which
will cause the Plan to fail to meet the requirements of an “employee stock
purchase plan” under Section 423 of the Code.
VIII.
Effective Date

This Plan was originally approved by the Board and became effective on
January 1, 1995, and was approved by the stockholders of CIBER, Inc. on
October 31, 1994. The Plan was amended by the shareholders to increase the
number of shares available effective February 11, 1998, May 2, 2002, April 27,
2004 and May 4, 2009. The Plan was amended to adjust contribution percentages,
contribution amounts or purchase prices by the Board of Directors or the
Compensation Committee, as permitted by the Board or the Committee, as the
administrator of the plan on January 1, 2005, May 3, 2005, January 1, 2009 and
December 8, 2010. This Plan is hereby amended effected May 9, 2012.
 
CIBER, Inc.
 
By:
/s/ DAVID C. PETERSCHMIDT
 
 
David C. Peterschmidt
President/Chief Executive Officer





